Citation Nr: 0720744	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for memory loss to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for weight loss to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for an anxiety 
disorder.

6.  Entitlement to service connection for right knee pain.

7.  Entitlement to service connection for fibromyalgia to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for left arm numbness 
to include as due to an undiagnosed illness.

9.  Entitlement to service connection for chronic fatigue 
syndrome to include as due to an undiagnosed illness.

10.  Entitlement to service connection for noncardiac chest 
pain to include as due to an undiagnosed illness.

11.  Entitlement to service connection for heartburn to 
include as to an undiagnosed illness.

12.  Entitlement to service connection for irritable bowel 
syndrome to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to May 
1993.  He served in Southwest Asia from December 12, 1990 to 
April 25, 1991.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  

The issues of entitlement to service connection for 
noncardiac chest pain, heartburn, and irritable bowel 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability has not been 
attributed to the veteran's period of service.

2.  Tinnitus has not been related to the veteran's period of 
service.

3.  The veteran does not have any memory loss which can be 
attributed to his period of service, to include to his 
service in the Persian Gulf.

4.  The veteran does not have any weight loss which can be 
attributed to his period of service, to include to his 
service in the Persian Gulf.

5.  The veteran's anxiety has not been attributed to his 
period of service.

6.  No disability of the veteran's right knee has been 
attributed to his period of service.

7.  The veteran does not have fibromyalgia which can be 
attributed to his period of service, to include to his 
service in the Persian Gulf.

8.  The veteran does not have any left arm numbness which can 
be attributed to his period of service, to include to his 
service in the Persian Gulf.

9.  The veteran does not have chronic fatigue syndrome which 
can be attributed to his period of service, to include to his 
service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss was not incurred in or 
aggravated by service, nor may sensorineural hearing loss, as 
an organic disease of the nervous system, be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).

3.  Memory loss was not incurred in or aggravated by service, 
nor may it be presumed to be related to his period of service 
in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.317 (2006).

4.  Weight loss was not incurred in or aggravated by service, 
nor may it be presumed to be related to his period of service 
in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.317 (2006).

5.  An anxiety disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

6.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

7.  Fibromyalgia was not incurred in or aggravated by 
service, nor may it be presumed to be related to his period 
of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.317 (2006).

8.  Left arm numbness was not incurred in or aggravated by 
service, nor may it be presumed to be related to his period 
of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.317 (2006).

9.  Chronic fatigue syndrome was not incurred in or 
aggravated by service, nor may it be presumed to be related 
to his period of service in the Persian Gulf.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.317 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In June and July 2003, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a January 2004 SOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

II.  Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947 and tinnitus, as an organic disease of the nervous 
system, becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

In the present case, the veteran has contended that he 
suffers from a disability that is a manifestation of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 
3.317, which defined qualifying Gulf War service, established 
the presumptive period for service connection, and denoted a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule which extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.  

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  
Section 202 of the VEBEA re-styled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as 
"[a]ny diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the presumptive 
period, during which an undiagnosed illness must be 
manifested to the requisite 10 percent degree, to December 
31, 2006.  The changes effected by the VEBEA were mandated to 
become effective on March 1, 2002.  The presumptive period 
has been extended to December 31, 2011.  To afford the 
veteran the maximum benefit of the law, to whatever extent 
those changes are pertinent to the issues in this case, the 
Board will consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 
Vet. App. 1 (2004).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a).  "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) (specifically addressing claims 
based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a claimant must establish the existence of a disability 
and a connection between the veteran's service and the 
disability. 

III.  Factual background and analysis

Bilateral hearing loss

The veteran's service medical records are negative for any 
complaints of or treatment for a hearing loss.  In the report 
of an authorized audiological evaluation in January 1992, it 
was noted that the veteran had been routinely exposed to 
hazardous noise.  Pure tone thresholds, in decibels, were as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
35
LEFT
20
0
0
5
10

The veteran underwent a VA general medical examination in 
November 1998.  No hearing loss was complained of or found.  
Another series of VA examinations was conducted in July 2003 
and August 2003.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
20
15
15
10
25

The average decibel loss in the right ear was 14 and 16 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in each ear.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral 
hearing loss disability has not been established.  The 
objective record indicates that no hearing loss was present 
in service; in fact, no hearing loss is currently present.  

The Board is sympathetic to the veteran's complaints.  
However, as discussed in detail hereinabove, 38 C.F.R. § 
3.385 sets forth specific threshold requirement for a finding 
of hearing loss disability, and the Board is bound in its 
decisions by such regulations.  38 U.S.C.A. § 7104(c).  As 
the criteria for a current hearing loss disability as set 
forth under 38 C.F.R. § 3.385 have not been met, service 
connection cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hearing loss.

Tinnitus

A review of the evidence of record does not show that the 
veteran ever complained of or was treated for tinnitus while 
in service.  

A VA examination of the veteran was performed in November 
1998.  There were no complaints of tinnitus.  

As noted above, the veteran underwent several VA examinations 
in July 2003 and August 2003.  He complained of a high-
pitched ringing in the ears that would last for a few 
seconds, but which did not occur every day.  The examiner did 
not think that the veteran's complaints were outside normal 
experience.  The examiner commented that normal hearing, non-
noise exposed people have occasional intermittent tinnitus, 
which is how the veteran described his complaints.  It was 
stated that "[h]is tinnitus that lasts a few seconds, ever 
so often, is not related to military noise exposure."

After a careful review of the evidence of record, it is found 
that entitlement to service connection for tinnitus has not 
been established.  While the veteran complained in 2003 of 
occasional, intermittent tinnitus, there is no suggestion 
that this was present in service or was related to his period 
of service.  In fact, the examiner in 2003 had opined that 
the veteran had a condition that was no different from the 
occasional tinnitus that people with no noise exposure 
occasionally report; as a consequence, the examiner found 
that the veteran's subjective complaints were not related to 
his military service.  Therefore, service connection cannot 
be awarded based on this evidence. 

Although the veteran is competent to report the symptoms of 
ringing in his ears, he is not considered qualified to render 
medical opinions regarding diagnoses or the etiology of 
medical disorders.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.

Memory loss

The veteran has contended that he suffers from memory loss as 
a direct result of his service in the Persian Gulf.  The 
service medical records make no mention of any complaints of 
or treatment for a memory loss.

An April 30, 1998 VA treatment note included the veteran's 
complaints of short-term memory loss over the previous two 
years.  In November 1998, he was afforded a VA examination.  
When he asked about memory loss, he said that he could not 
remember and also said that he could not recall when his 
children were born.  He denied any psychiatric complaints but 
claimed that he had a short-term memory loss.  The examiner 
noted that he did seem to have some trouble with attention 
and concentration.  However, on objective testing, the 
veteran did not demonstrate any memory disturbance.

In July 2003, the veteran's wife and brother provided 
statements.  His wife said that the veteran had had memory 
problems ever since his return from service.  She said that 
he could not recall events that had happened a few days 
before.  His brother stated that the veteran's memory span 
was very, very short.

During the July 2003 VA examination, the veteran denied any 
memory loss.  The objective examination noted that his recent 
and remote recall were intact.  The examiner did not believe 
that the veteran had any appreciable cognitive deficits or 
significant memory problems.  Any complaints that the veteran 
might have could be related to his high level of anxiety, or 
even to alcohol usage.  An April 22, 2004 VA treatment note 
referred to intact memory.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for memory loss has 
not been established.  The veteran has claimed that his 
memory loss is directly related to his service in the Persian 
Gulf.  However, there is no indication that the veteran 
currently has any objectively demonstrated memory loss that 
can be related to his period of service, either as a chronic 
symptom or as a manifestation of a diagnosed disability other 
than anxiety.  As noted, he reported memory loss at the 
outset of his claim; but subsequently denied experiencing 
such symptoms during the July 2003 examination.  Subsequent 
outpatient examination also revealed no memory problems.  
Therefore, service connection on a direct basis or on a 
presumptive basis under 38 C.F.R. § 3.317 (which still 
requires that there be some objective, identifiable evidence 
of symptoms) has not been shown.  

To the extent that the veteran may experience occasional 
memory loss due to anxiety, the Board notes that the issue of 
entitlement to service connection for anxiety disorder is 
separately discussed below.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for memory loss either on a direct basos or as a 
manifestation of an undiagnosed illness.

Weight loss

The veteran's service medical records do not indicate that 
the veteran suffered any unexplained weight loss during 
service.  The only weight measurement was performed at the 
time of his entrance onto active duty in June 1988; he 
weighed 117 pounds.

VA examined the veteran in November 1998.  He claimed that he 
had lost weight.  He stated that at one time he had weighed 
162 pounds and that he had lost down to his present weight 
while serving in the Persian Gulf.  However, the examiner 
noted that the veteran had only weighed 117 pounds at the 
time of his entrance onto duty in 1988.  At the time of the 
examination, he weighed 124.5 pounds.  

In July 2003, the veteran's wife and brother submitted 
statements in support of the veteran's claim.  They noted 
that the veteran was not able to gain any weight.  While his 
brother noted that the veteran had always been thin, he was 
thinner and gaunt since his return from service.

In July and August 2003, the veteran was examined by VA.  He 
weighed 120 pounds.  Upon questioning, he admitted that his 
weight had been the same over the past year.  He was 
described as a small-framed, muscular built male with no 
muscular atrophy and no indication of recent weight loss.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for weight loss has 
not been established.  The veteran has claimed that his 
weight loss is directly related to his service in the Persian 
Gulf.  However, there is no indication that the veteran 
currently has any objectively demonstrated weight loss that 
can be related to his period of service.  In fact, the 
objective evidence indicates that the veteran is a small-
framed individual, whose weight, while still light, has 
actually increased since his entrance onto active duty (117 
to 124.5 pounds).  

Certainly, the veteran is competent to report a symptom such 
as weight loss, which can be observable to a lay witness.  
However, the Board finds his lay observations to be less 
credible than the documented medical evidence of record, 
which shows that his weight was taken by examiners numerous 
times during and after service; and such findings showed no 
evidence of chronic weight loss.  Therefore, as there is no 
credible evidence of weight loss either as a chronic symptom 
or as a manifestation of a diagnosed disability, the Board 
concludes that service connection on a direct basis or on a 
presumptive basis under 38 C.F.R. § 3.317 (which still 
requires that there be some objective, identifiable evidence 
of symptoms) is not warranted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for weight loss.

Anxiety disorder

The veteran's service medical records do not show any 
complaints of or treatment for an anxiety disorder.

VA examined the veteran in November 1998.  He claimed that he 
was nervous.  He said that he was working as a janitor at a 
paper mill; he denied having any psychiatric problems.  He 
denied any history or treatment for any psychiatric 
condition, although he admitted to a slight problem with 
anxiety.  He said that it had never occurred to him at the 
time of his enlistment that he would actually have to go to 
war.  While in service, his military occupational specialty 
had been food service; he had served as a cook.  He claimed 
that a friend had been killed when he had stepped on a land 
mine.  He was flat when discussing this and did not report 
any intrusive thoughts.  He also referred to seeing tanks 
being blown up, although he noted that this was only mildly 
distressing.  He denied any depression, stating that he felt 
good about himself and had good energy levels.  The mental 
status examination noted normal speech, a euthymic mood, full 
affect, and coherent thoughts.  He was also alert and 
oriented.  There was no Axis I diagnosis.

In July 2003, the veteran's wife noted that he was nervous 
all the time and had bad dreams and flashbacks.

VA reexamined the veteran between July and August 2003.  He 
said that he was nervous and could not sleep at night.  He 
was noted to have a flat affect and was cooperative and 
oriented.  He said that he had insomnia and nightmares; he 
also claimed that he heard voices on and off.  He denied any 
depression.  He said that ever since service he had a "nerve 
problem."  He said that he could not sleep and that he had 
anxiety attacks two to three times a day that could last up 
to an hour.  He did not know what triggered these episodes; 
he would spontaneously start to shake.  He denied having 
nightmares, indicating that he slept seven hours a night.  He 
said he would have about one dream a year about retrieving 
dead soldiers, as well as some disturbing memories about a 
friend that had stepped on a landmine.  The mental status 
examination noted that he was cooperative, pleasant, and 
interactive, with good eye contact.  He had no tics, tremors, 
or psychomotor agitation or retardation.  His speech was 
normal, his mood was described as "OK," and his affect was 
tense, although it was stable and appropriate.  His thoughts 
were coherent, goal-directed, and logical.  There was no 
evidence of looseness of association or flights of ideas.  He 
denied any auditory or visual hallucinations, delusions, or 
homicidal or suicidal ideations.  He was fully oriented.  His 
insight, comprehension, abstract thinking, and proverb 
interpretation were all fully intact.  The assessment was 
that he presented with complaints of anxiety symptoms, 
including hypervigilance and an increased startle response; 
however, the examiner noted that they did not meet the 
criteria for a diagnosis of post traumatic stress disorder.  
His anxiety presentation was also not consistent with any 
particular type of anxiety disorder.  The diagnosis was 
anxiety disorder, not otherwise specified.

The veteran was treated in 2004 for complaints of anxiety.  
On April 22, he reported symptoms of insomnia and anxiety.  
The mental status examination noted that he was well-groomed, 
cooperative, and oriented and displayed good eye contact.  
There was no psychomotor retardation or agitation.  His 
speech was normal, he had a stable and appropriate affect, 
and a mood that was described as "OK."  There were no 
hallucinations or delusions.  His thoughts were coherent and 
logical.  The diagnosis was anxiety disorder, not otherwise 
specified.  On May 13, he said he was paranoid and disliked 
large crowds.

The veteran was reexamined by VA in September 2004.  The 
examination was intended to ascertain whether he had PTSD.  
He complained of frequent anxiety, mistrust, and a feeling of 
being ill at ease around others.  The mental status 
examination found that he was fully oriented.  His hygiene 
was not appropriate, although his behavior was.  His affect 
and mood were normal.  He denied any panic attacks.  His 
speech was normal, there were no delusions or hallucinations, 
and no obessional rituals.  His thoughts were appropriate.  
His presentation was not consistent with generalized anxiety 
disorder or PTSD.  The diagnosis was anxiety disorder, not 
otherwise specified.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for an anxiety 
disorder has not been established.  While anxiety was 
diagnosed in 2003, there is no indication that this disorder 
was present in or has been related to his period of service.  
As a consequence, service connection has not been 
demonstrated.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an anxiety 
disorder.

Right knee pain

The veteran's service medical records show that his 
musculoskeletal system was normal at the time of his June 
1988 entrance examination.  On November 12, 1992, he 
complained of constant, aching bilateral knee pain that was 
worse on the right.  The physical examination noted that he 
had poorly developed lower extremity musculature.  He had 
bilateral symmetric retropatellar crepitus.  There was no 
edema or effusion.  He had bilateral medial and lateral 
collateral ligament laxity.  The Drawer's sign was negative 
and he had full range of motion.  An X-ray was normal.  The 
assessment was bilateral anterior knee pain.  On December 15, 
1992, he was noted to be attending a patellofemoral pain 
class.

In November 1998, the veteran was afforded a VA examination.  
He said that he had pain in both knees.  He commented that 
his knees would swell and caused him pain.  However, he 
denied any locking, catching, or give way.  The objective 
examination noted full range of motion bilaterally.  He acted 
as though he could fully extend the knees, but when he walked 
down the hall he was easily able to bear his entire body 
weight on the extended knee, an activity that is far more 
physiologically difficult than simple seated knee extensions.  
The examiner felt that this suggested simple amplification.  
There was no instability of the joint and no effusion.  He 
had minimal muscle mass in the quadriceps but this was a 
function of his body habitus.  There was no objective 
demonstration of crepitus.  The diagnosis was patellofemoral 
symptoms, mildly to moderately symptomatic.  The 
amplification of the symptoms concerned the examiner.  It was 
noted that there had been no treatment for the knees since 
his separation from service; he took nothing stronger than 
Tylenol.  Based on this, the examiner found that the 
veteran's symptoms were not nearly as severe as the veteran 
stated.  The examiner explained that he saw no objective 
evidence of significant pathology.

The veteran's wife and his brother submitted statements in 
support of the veteran's claim in July 2003.  They both 
indicated that the veteran had had pain in his knees and legs 
since service.  

Another VA examination of the veteran was conducted between 
July and August 2003.  He complained of bilateral knee pain 
that had begun in November 1992.  He reported that he had 
pain and swelling, which was worse on the left.  The 
objective examination found that the right knee had full 
range of motion.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a right knee 
disorder has not been established.  The evidence of record 
does demonstrate that the veteran had complained of right 
knee pain in service; he has continued to present with the 
complaints.  However, after multiple examinations, no 
objective disorder of the knee has been diagnosed.  X-rays 
have been negative and the examinations had not found any 
problems with the knee, save complaints of pain.  However, 
pain, in and of itself, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be awarded.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As a 
consequence, the Board finds that there is no right knee 
disability for which service connection could be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for right knee pain.

Fibromyalgia

The veteran's service medical records do not show any 
complaints of or treatment for fibromyalgia.

VA afforded the veteran an examination in November 1998; 
however, there were no complaints made at that time 
concerning this disorder.  Further VA examination was 
performed between July and August 2003.  He denied any 
musculoskeletal complaints, other than his knees.  The 
physical examination noted full range of motion of the 
joints.  The diagnosis noted that the veteran did not meet 
the criteria for a finding of fibromyalgia.

November 2004 VA treatment records noted the veteran's 
complaints of aching in multiple joints.  On November 4, the 
examiner noted that the veteran was much more uncomfortable 
in terms of musculoskeletal discomfort than the doctor could 
find an etiology for.  An April 2006 private treatment note 
referred to a diagnosis of reactive arthritis.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for fibromyalgia has 
not been established.  The veteran has claimed that he has 
fibromyalgia that is directly related to his service in the 
Persian Gulf.  However, there is no indication that the 
veteran currently has any objectively demonstrated 
fibromyalgia that can be related to his period of service.  
In fact, the 2003 VA examination affirmatively found that the 
veteran did not meet the criteria for a diagnosis of this 
disorder.  Therefore, service connection on a direct basis or 
on a presumptive basis under 38 C.F.R. § 3.317 (which still 
requires that there be some objective, identifiable evidence 
of symptoms) has not been shown.  

Although the veteran may sincerely believes that he has 
fibromyalgia, the Board believes that he is not considered 
qualified to render medical opinions regarding a diagnosis of 
a multi-symptom illness such as fibromyalgia, or, as will be 
discussed below, chronic fatigue sydrome.  See Espiritu, 
Moray, supra.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for fibromyalagia.

Left arm numbness

The veteran claims that he has left arm numbness related to 
his service.  His service medical records show no complaints 
of numbness, although he had sprained his left wrist in July 
1990.  There was no suggestion of any nerve involvement.

A VA examination was conducted between July and August 2003.  
The veteran was noted to have a fine tremor of both hands.  
He complained of some numbness down the left arm to the hand.  
However, the objective examination noted that he was able to 
grasp things.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for left arm numbness 
has not been established.  The veteran has claimed that he 
has left arm numbness that is directly related to his service 
in the Persian Gulf.  However, there is no competent evidence 
indicating that the veteran currently has any objectively 
demonstrated left arm numbness that can be related to his 
period of service, either as a chronic symptom or as 
attributable to a diagnosed disability.  As noted, he has 
reported experiencing left arm numbness, but VA examination 
showed no objective evidence of impairment to the left arm.  
Therefore, service connection on a direct basis or on a 
presumptive basis under 38 C.F.R. § 3.317 (which still 
requires that there be some objective, identifiable evidence 
of symptoms) has not been shown.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for left arm numbness.

Chronic fatigue syndrome

The veteran has claimed that he has chronic fatigue syndrome 
related to his period of service.  The service medical 
records do not show any complaints of or treatment for 
fatigue.

VA examined the veteran between July and August 2003.  He 
reported intermittent fatigue.  However, the examiner 
specifically concluded that it was unlikely that the veteran 
had chronic fatigue syndrome because he did not meet the 
criteria for a diagnosis of chronic fatigue syndrome.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for chronic fatigue 
syndrome has not been established.  The veteran has claimed 
that he has chronic fatigue syndrome that is directly related 
to his service in the Persian Gulf.  However, there is no 
indication that the veteran currently has any objectively 
demonstrated chronic fatigue syndrome that can be related to 
his period of service.  Moreover, the VA examiner had 
indicated in 2003 that he did not meet the criteria for a 
diagnosis of this disorder.  Therefore, service connection on 
a direct basis or on a presumptive basis under 38 C.F.R. 
§ 3.317 (which still requires that there be some objective, 
identifiable evidence of symptoms) has not been shown.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for chronic fatigue syndrome.


ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for memory loss to include 
as due to an undiagnosed illness is denied.

Entitlement to service connection for weight loss to include 
as due to an undiagnosed illness is denied.

Entitlement to service connection for an anxiety disorder is 
denied.

Entitlement to service connection for right knee pain is 
denied.

Entitlement to service connection for fibromyalgia to include 
as due to an undiagnosed illness is denied.

Entitlement to service connection for left arm numbness to 
include as due to an undiagnosed illness is denied.

Entitlement to service connection for chronic fatigue 
syndrome to include as due to an undiagnosed illness is 
denied.




REMAND

The veteran has claimed that he has chest discomfort, 
heartburn, and irritable bowel syndrome that he believes are 
directly related to his period of service, particularly his 
time in the Persian Gulf.  The review of the record indicates 
that, while a cardiac disorder as a source of his chest 
discomfort has been ruled out, other causes have not been 
ruled out.  The record also indicates that the veteran has 
been noted to have indigestion; there was also a notation of 
irritable bowel syndrome.  However, the veteran has not been 
afforded a complete gastrointestinal examination in order to 
ascertain clear diagnoses of any gastrointestinal disorders.  
The Board finds, therefore, that additional examinations 
would be helpful in this case before a final determination of 
these claims is made.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded complete 
VA examinations, to include but not 
limited to, a gastrointestinal 
examination, in order to ascertain whether 
the veteran has any disorders manifested 
by chest discomfort, heartburn, or a bowel 
disorder (to include irritable bowel 
syndrome).  The claims folder must be made 
available to the examiner(s) to be 
reviewed in conjunction with the 
examination(s), and it must be noted in 
the examination report(s) that the claims 
folder was so reviewed.  The examiner(s) 
must provide definitive diagnoses of any 
disorders present.  If the veteran's 
complaints cannot be related to a 
diagnosed condition, it must be so stated, 
in writing, for the record.  All indicated 
special studies deemed necessary must be 
conducted.  A complete rationale for any 
opinions expressed must be provided.  

2.  Once the above-requested development 
has been completed, the veteran's claims 
for service connection for noncardiac 
chest pain, heartburn, and irritable bowel 
syndrome must be readjudicated.  If any of 
the claims remain denied, the veteran and 
his representative must be provided with 
an appropriate supplemental statement of 
the case, and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


